Exhibit 10.1

 

Execution Version

 

$600,000,000

 

PETROHAWK ENERGY CORPORATION

 

6.25% SENIOR NOTES DUE 2019

 

PURCHASE AGREEMENT

 

May 17, 2011

 

WELLS FARGO SECURITIES, LLC

As Representative of the several

Initial Purchasers named in Schedule I attached hereto,

c/o   Wells Fargo Securities, LLC

301 South College Street

Charlotte, North Carolina 28288

 

Ladies and Gentlemen:

 

Petrohawk Energy Corporation, a Delaware corporation (the “Company”), proposes,
upon the terms and conditions set forth in this agreement (this “Agreement”), to
issue and sell to Wells Fargo Securities, LLC (the “Representative”) and the
other initial purchasers named in Schedule I hereto (collectively, the “Initial
Purchasers”), $600 million in aggregate principal amount of its 6.25% Senior
Notes due 2019 (the “Notes”).  The Notes will (i) have terms and provisions that
are summarized in the Offering Memorandum (as defined below) and (ii) are to be
issued pursuant to an Indenture (the “Indenture”) to be entered into by and
among the Company, the Guarantors (as defined below) and U.S. Bank National
Association, as trustee (the “Trustee”).  The Company’s obligations under the
Notes, including the due and punctual payment of interest on the Notes, will be
unconditionally guaranteed (the “Guarantees”) by the guarantors listed in
Schedule II hereto (together the “Guarantors”).  As used herein, the term
“Notes” shall include the Guarantees, unless the context otherwise requires.
This is to confirm the agreement concerning the purchase of the Notes from the
Company by the Initial Purchasers.

 

1.                                       Purchase and Resale of the Notes.  The
Notes will be offered and sold to the Initial Purchasers without registration
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
on an exemption pursuant to Section 4(2) under the Securities Act.  The Company
and the Guarantors have prepared a preliminary offering memorandum, dated
May 17, 2011 (the “Preliminary Offering Memorandum”), a pricing term sheet
substantially in the form attached hereto as Schedule III (the “Pricing Term
Sheet”) setting forth the terms of the Notes omitted from the Preliminary
Offering Memorandum, and an offering memorandum, dated May 17, 2011 (the
“Offering Memorandum”), setting forth information regarding the Company, the
Guarantors, the Notes, the Exchange Notes (as defined herein), the Guarantees
and the Exchange Guarantees (as defined herein). The Preliminary Offering
Memorandum, as supplemented and amended as of the Applicable Time (as defined
below), together with the

 

--------------------------------------------------------------------------------


 

Pricing Term Sheet and any of the documents listed on Schedule IV(a) hereto are
collectively referred to as the “Pricing Disclosure Package.” The Company and
the Guarantors hereby confirm that they have authorized the use of the Pricing
Disclosure Package and the Offering Memorandum in connection with the offering
and resale of the Notes by the Initial Purchasers. “Applicable Time” means
5:50 p.m. (New York City time) on the date of this Agreement.

 

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K for the fiscal year ended
December 31, 2010, Quarterly Report on Form 10-Q for the fiscal quarter ended
March 31, 2011 and all documents for subsequent periods and dates filed with the
United States Securities and Exchange Commission (the “Commission”) pursuant to
Section 13(a) or 15(d) of the United States Securities Exchange Act of 1934, as
amended (the “Exchange Act”), on or prior to the date of the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
as the case may be, and all documents otherwise incorporated by reference into
the Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum.  Any reference to the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, as the case may be, as
amended or supplemented, as of any specified date, shall be deemed to include
(i) any documents filed with the Commission pursuant to Section 13(a) or
15(d) of the Exchange Act after the date of the Preliminary Offering Memorandum,
the Pricing Disclosure Package or the Offering Memorandum, as the case may be,
and prior to such specified date and all documents otherwise incorporated by
reference into the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum prior to such specified date.  All documents
filed under the Exchange Act and so deemed to be included in the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
as the case may be, or any amendment or supplement thereto, are hereinafter
called the “Exchange Act Reports.”  The Exchange Act Reports, when they were or
are filed with the Commission, conformed or will conform in all material
respects to the applicable requirements of the Exchange Act and the applicable
rules and regulations of the Commission thereunder.

 

It is understood and acknowledged that upon original issuance thereof, and until
such time as the same is no longer required under the applicable requirements of
the Securities Act, the Notes (and all securities issued in exchange therefor or
in substitution thereof) shall bear the following legend (along with such other
legends as the Initial Purchasers and their counsel deem necessary):

 

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  THE HOLDER OF
THIS SECURITY BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT (A) IT IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE

 

2

--------------------------------------------------------------------------------


 

SECURITIES ACT (“RULE 144A”)), OR (B) IT IS A NON-U.S. PURCHASER AND IS
ACQUIRING THIS SECURITY IN AN OFFSHORE TRANSACTION WITHIN THE MEANING OF
REGULATION S UNDER THE SECURITIES ACT, PURSUANT TO RULE 904 OF REGULATION S, AND
(2) AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE
WHICH IS ONE YEAR (OR SUCH SHORTER PERIOD AS MAY BE PRESCRIBED BY RULE
144(d) (OR ANY SUCCESSOR PROVISION THEREOF) UNDER THE SECURITIES ACT) AFTER THE
LATER OF THE ORIGINAL ISSUE DATE HEREOF (OR ANY PREDECESSOR OF THIS SECURITY)
AND THE LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS THE
OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES, (B) PURSUANT TO A REGISTRATION STATEMENT
WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS
THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S. PURCHASERS
THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER
THE SECURITIES ACT, PURSUANT TO RULE 904 OF REGULATION S, OR (E) PURSUANT TO
ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND THE SECURITIES LAWS OF ANY OTHER JURISDICTION, INCLUDING ANY STATE OF
THE UNITED STATES, SUBJECT TO THE COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY
SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (D) OR (E) TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM, AND IN EACH OF THE FOREGOING CASES, A CERTIFICATE
OF TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE OF THIS SECURITY IS
COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE.  THIS LEGEND WILL BE
REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION
DATE.”

 

You have advised the Company that you will make offers (the “Exempt Resales”) of
the Notes purchased by you hereunder on the terms set forth in each of the
Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to (i) persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“QIBs”)
and (ii) outside the United States to certain persons who are not U.S. Persons
(as defined in Regulation S under the Securities Act (“Regulation S”)) (such
persons, “Non-U.S. Persons”) in offshore transactions in reliance on Regulation
S.  Those persons specified in clauses (i) and (ii) are referred to herein as
the (“Eligible Purchasers”).  You will offer the Notes to Eligible Purchasers
initially at a price equal to 100% of the principal amount thereof.  Such price
may be changed at any time without notice.

 

3

--------------------------------------------------------------------------------


 

Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement (the
“Registration Rights Agreement”) by and among the Company, the Guarantors and
the Initial Purchasers to be dated May 20, 2011 (the “Closing Date”), for so
long as such Notes constitute “Transfer Restricted Securities” (as defined in
the Registration Rights Agreement).  Pursuant to the Registration Rights
Agreement, the Company and the Guarantors will agree to file with the
Commission, under the circumstances set forth therein, a registration statement
under the Securities Act (the “Exchange Offer Registration Statement”) relating
to the Company’s $600 million 6.25% Senior Notes due 2019 (the “Exchange Notes”)
and the Guarantors’ Exchange Guarantees (the “Exchange Guarantees”) to be
offered in exchange for the Notes and the Guarantees.  Such portion of the
offering is referred to as the “Exchange Offer.”

 

2.                                       Representations, Warranties and
Agreements of the Company and the Guarantors.  The Company and each of the
Guarantors, jointly and severally, represent, warrant and agree as follows:

 

(a)                                  When the Notes and Guarantees are issued
and delivered pursuant to this Agreement, such Notes and Guarantees will not be
of the same class (within the meaning of Rule 144A under the Securities Act) as
securities of the Company or the Guarantors that are listed on a United States
national securities exchange registered or that are quoted in a United States
automated inter-dealer quotation system.

 

(b)                                 Neither the Company nor any subsidiary is
or, after giving effect to the offer and sale of the Notes and the application
of the proceeds therefrom as described under “Use of Proceeds” in each of the
Pricing Disclosure Package and the Offering Memorandum, will be an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder.

 

(c)                                  Assuming that your representations and
warranties in Section 3(b) are true, the purchase and resale of the Notes
pursuant hereto (including pursuant to the Exempt Resales) is exempt from the
registration requirements of the Securities Act. No form of general solicitation
or general advertising within the meaning of Regulation D (including, but not
limited to, advertisements, articles, notices or other communications published
in any newspaper, magazine or similar medium or broadcast over television or
radio, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising) was used by the Company, the
Guarantors or any of their respective representatives (other than you, as to
whom the Company and the Guarantors make no representation) in connection with
the offer and sale of the Notes.

 

(d)                                 No form of general solicitation or general
advertising was used by the Company, the Guarantors or any of their respective
representatives (other than you, as to whom the Company and the Guarantors make
no representation) with respect to Notes sold outside the United States to
Non-U.S. Persons, by means of any directed selling efforts within the meaning of
Rule 902 under the Securities Act, and the Company, any affiliate of the Company
and any person acting on its or their behalf (other than you, as to whom the
Company and the Guarantors

 

4

--------------------------------------------------------------------------------


 

make no representation) has complied with and will implement the “offering
restrictions” required by Rule 902 under the Securities Act.

 

(e)                                  Each of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum, each as
of its respective date, contains all the information specified in, and meets the
requirements of, Rule 144A(d)(4) under the Securities Act.

 

(f)                                    The Preliminary Offering Memorandum, the
Pricing Disclosure Package and the Offering Memorandum have been prepared by the
Company and the Guarantors for use by the Initial Purchasers in connection with
the Exempt Resales.  No order or decree preventing the use of the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
or any order asserting that the transactions contemplated by this Agreement are
subject to the registration requirements of the Securities Act has been issued,
and no proceeding for that purpose has commenced or is pending or, to the
knowledge of the Company or any of the Guarantors, is contemplated.

 

(g)                                 The Pricing Disclosure Package did not, as
of the Applicable Time, and will not, as of the Closing Date, contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made therein, in the light of the circumstances under
which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Pricing
Disclosure Package in reliance upon and in conformity with written information
furnished to the Company through the Representative by or on behalf of any
Initial Purchaser specifically for inclusion therein, which information is
specified in Section 8(e).

 

(h)                                 The Offering Memorandum will not, as of its
date and as of the Closing Date, contain an untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading; provided that no representation or warranty is made as to
information contained in or omitted from the Offering Memorandum in reliance
upon and in conformity with written information furnished to the Company through
the Representative by or on behalf of any Initial Purchaser specifically for
inclusion therein, which information is specified in Section 8(e).

 

(i)                                     Other than the Pricing Term Sheet, the
Company has not made any offer to sell or solicitation of an offer to buy the
Notes that would constitute a “free writing prospectus” (if the offering of the
Notes was made pursuant to a registered offering under the Securities Act), as
defined in Rule 405 under the Securities Act (a “Free Writing Offering
Document”) without the prior consent of the Representative; any such Free
Writing Offering Document, the use of which has been previously consented to by
the Representative, is listed on Schedule IV(a) and (b).  Each such Free Writing
Offering Document, when taken together with the Pricing Disclosure Package, did
not, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided that no representation and warranty is made with
respect to any statements or omissions made in each such Free Writing Offering
Document in reliance upon and in conformity with

 

5

--------------------------------------------------------------------------------


 

information relating to any Initial Purchaser furnished to the Company through
the Representative by or on behalf of any Initial Purchaser specifically for
inclusion therein.

 

(j)                                     The Exchange Act Reports did not, and
will not when filed with the Commission, contain an untrue statement of material
fact or omit to state a material fact necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.

 

(k)                                  The statistical and market-related data
included under the captions “Summary,” “Management’s Discussion and Analysis of
Financial Condition and Results of Operations,” and “Business” in the Pricing
Disclosure Package and the Offering Memorandum and the consolidated financial
statements of the Company and its subsidiaries included in the Pricing
Disclosure Package and the Offering Memorandum are based on or derived from
sources that the Company believes to be reliable and accurate in all material
respects.

 

(l)                                     Each of the Company, the Guarantors and
their respective subsidiaries has been duly organized and is validly existing
and in good standing as a corporation or other business entity under the laws of
its jurisdiction of organization and is duly qualified to do business and in
good standing as a foreign corporation or other business entity in each
jurisdiction in which its ownership or lease of property or the conduct of its
businesses requires such qualification, except where the failure to be so
qualified or in good standing would not, in the aggregate, reasonably be
expected to have a material adverse effect on the condition (financial or
otherwise), results of operations, stockholders’ equity, properties, business or
prospects of the Company and its subsidiaries taken as a whole or a material
adverse effect on the performance by the Company and the Guarantors of the
performance of this Agreement, the Indenture or the Notes or the consummation of
any of the transactions contemplated hereby or thereby (a “Material Adverse
Effect”); each of the Company, the Guarantors and their respective subsidiaries
has all power and authority necessary to own or hold its properties and to
conduct the businesses in which it is engaged. The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in the Company’s Annual Report on Form 10-K
for the most recent fiscal year and any entities listed on Schedule V. None of
the subsidiaries of the Company (other than the subsidiaries set forth on
Schedule VI (collectively, the “Significant Subsidiaries”)) is a “significant
subsidiary” (as defined in Rule 405 under the Securities Act).

 

(m)                               The Company has an authorized capitalization
as set forth in each of the Pricing Disclosure Package and the Offering
Memorandum, and all of the issued shares of capital stock of the Company have
been duly authorized and validly issued and are fully paid and non-assessable;
and all of the issued shares of capital stock or other ownership interests of
each subsidiary of the Company have been duly authorized and validly issued, are
fully paid and non-assessable and are owned directly or indirectly by the
Company, free and clear of all liens, encumbrances, equities or claims, except
as described in the Pricing Disclosure Package and the Offering Memorandum and
except for such liens, encumbrances, equities or claims as would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(n)                                 The Company and each Guarantor has all
requisite corporate power and authority to execute, deliver and perform its
obligations under the Indenture.  The Indenture has

 

6

--------------------------------------------------------------------------------


 

been duly and validly authorized by the Company and the Guarantors, and upon its
execution and delivery and, assuming due authorization, execution and delivery
by the Trustee, will constitute the valid and binding agreement of the Company
and the Guarantors, enforceable against the Company and the Guarantors in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law); no qualification of the Indenture under the
Trust Indenture Act of 1939 (the “1939 Act”) is required in connection with the
offer and sale of the Notes contemplated hereby or in connection with the Exempt
Resales.  The Indenture will conform to the description thereof in each of the
Pricing Disclosure Package and the Offering Memorandum.

 

(o)                                 The Company has all requisite corporate
power and authority to execute, issue, sell and perform its obligations under
the Notes.  The Notes have been duly authorized by the Company and, when duly
executed by the Company in accordance with the terms of the Indenture, assuming
due authentication of the Notes by the Trustee, upon delivery to the Initial
Purchasers against payment therefor in accordance with the terms hereof, will be
validly issued and delivered and will constitute valid and binding obligations
of the Company entitled to the benefits of the Indenture, enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law). The Notes will conform in
all material respects to the description thereof in each of the Pricing
Disclosure Package and the Offering Memorandum.

 

(p)                                 The Company has all requisite corporate
power and authority to execute, issue and perform its obligations under the
Exchange Notes.  The Exchange Notes have been duly and validly authorized by the
Company and if and when issued and authenticated in accordance with the terms of
the Indenture and delivered in accordance with the Exchange Offer provided for
in the Registration Rights Agreement, will be validly issued and delivered and
will constitute valid and binding obligations of the Company entitled to the
benefits of the Indenture, enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium, and other laws
relating to or affecting creditors’ rights generally and by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

 

(q)                                 Each Guarantor has all requisite corporate,
partnership or limited liability company power and authority, as applicable, to
execute, issue and perform its obligations under the Guarantees.  The Guarantees
have been duly and validly authorized by the Guarantors and when the Indenture
is duly executed and delivered by the Guarantors in accordance with its terms
and upon the due execution, authentication and delivery of the Notes in
accordance with the Indenture and the issuance of the Notes in the sale to the
Initial Purchasers contemplated by this Agreement, will constitute valid and
binding obligations of the Guarantors, enforceable against the Guarantors in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles

 

7

--------------------------------------------------------------------------------


 

(regardless of whether such enforceability is considered in a proceeding in
equity or at law).  The Guarantees will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.

 

(r)                                    Each Guarantor has all requisite
corporate, partnership or limited liability company power and authority, as
applicable, to execute, issue and perform its obligations under the Exchange
Guarantees.  The Exchange Guarantees have been duly and validly authorized by
the Guarantors and if and when executed and delivered by the Guarantors in
accordance with the terms of the Indenture and upon the due execution and
authentication of the Exchange Notes in accordance with the Indenture and the
issuance and delivery of the Exchange Notes in the Exchange Offer contemplated
by the Registration Rights Agreement, will be validly issued and delivered and
will constitute valid and binding obligations of the Guarantors entitled to the
benefits of the Indenture, enforceable against the Guarantors in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium, and other laws
relating to or affecting creditors’ rights generally and by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

 

(s)                                  The Company and each Guarantor has all
requisite corporate, partnership or limited liability company power and
authority, as applicable, to execute, deliver and perform its obligations under
the Registration Rights Agreement.  The Registration Rights Agreement has been
duly authorized by the Company and each Guarantor and, when executed and
delivered by the Company and each Guarantor in accordance with the terms hereof
and thereof, will be validly executed and delivered and (assuming the due
authorization, execution and delivery thereof by you) will be the legally valid
and binding obligation of the Company and each Guarantor in accordance with the
terms thereof, enforceable against the Company and each Guarantor in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditor’s rights generally, by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and, as to rights of indemnification and contribution, by
principles of public policy.  The Registration Rights Agreement will conform to
the description thereof in each of the Pricing Disclosure Package and the
Offering Memorandum.

 

(t)                                    The Company and each Guarantor has all
requisite corporate power to execute, deliver and perform its obligations under
this Agreement.  This Agreement has been duly and validly authorized, executed
and delivered by the Company and each of the Guarantors.

 

(u)                                 The issue and sale of the Notes and the
Guarantees, the execution, delivery and performance by the Company and the
Guarantors of the Notes, the Guarantees, the Exchange Notes, the Exchange
Guarantees, the Indenture, the Registration Rights Agreement and this Agreement,
the application of the proceeds from the sale of the Notes as described under
“Use of Proceeds” in each of the Pricing Disclosure Package and the Offering
Memorandum and the consummation of the transactions contemplated hereby and
thereby, will not (i) conflict with or result in a breach or violation of any of
the terms or provisions of, impose any lien, charge or encumbrance upon any
property or assets of the Company, the Guarantors or their respective
subsidiaries, or constitute a default under, any indenture, mortgage, deed of
trust, loan

 

8

--------------------------------------------------------------------------------


 

agreement, license, lease or other agreement or instrument to which the Company,
the Guarantors or any of their respective subsidiaries is a party or by which
the Company, the Guarantors or any of their respective subsidiaries is bound or
to which any of the property or assets of the Company, the Guarantors or any of
their respective subsidiaries is subject, (ii) result in any violation of the
provisions of the charter or by-laws or similar organizational document of the
Company, the Guarantors or any of their respective subsidiaries or (iii) result
in any violation of any statute or any judgment, order, decree, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company, the Guarantors or any of their respective subsidiaries or any of
their properties or assets, except, with respect to clauses (i) and (iii),
conflicts or violations that could not reasonably be expected to have a Material
Adverse Effect.

 

(v)                                 No consent, approval, authorization or order
of, or filing, registration or qualification with any court or governmental
agency or body having jurisdiction over the Company, the Guarantors or any of
their respective subsidiaries is required for the issue and sale of the Notes
and the Guarantees, the execution, delivery and performance by the Company and
the Guarantors of the Notes, the Guarantees, the Exchange Notes, the Exchange
Guarantees, the Indenture, the Registration Rights Agreement and this Agreement,
the application of the proceeds from the sale of the Notes as described under
“Use of Proceeds” in each of the Pricing Disclosure Package and the Offering
Memorandum and the consummation of the transactions contemplated hereby and
thereby, except for the filing of a registration statement by the Company with
the Commission pursuant to the Securities Act, as required by the Registration
Rights Agreement, and the qualification of the Indenture under the Trust
Indenture Act of 1939 in connection with the registration of the Exchange Notes
under the Securities Act and such consents, approvals, authorizations, orders,
filings, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Notes by the Initial Purchasers.

 

(w)                               Except for (i) the Registration Rights
Agreement and (ii) that certain Registration Rights Agreement dated January 31,
2011 by and among Barclays Capital Inc., the Company and certain of the
Guarantors, there are no contracts, agreements or understandings between the
Company, any Guarantor and any person granting such person the right to require
the Company or any Guarantor to file a registration statement under the
Securities Act with respect to any securities of the Company or any Guarantor
owned or to be owned by such person or to require the Company or any Guarantor
to include such securities in the securities registered pursuant to the
Registration Rights Agreement or in any securities being registered pursuant to
any other registration statement filed by the Company or any Guarantor under the
Securities Act.

 

(x)                                   Neither the Company, any Guarantor nor any
other person acting on behalf of the Company or any Guarantor has sold or issued
any securities that would be integrated with the offering of the Notes
contemplated by this Agreement pursuant to the Securities Act, the rules and
regulations thereunder or the interpretations thereof by the Commission. The
Company and the Guarantors will take reasonable precautions designed to insure
that any offer or sale, direct or indirect, in the United States or to any U.S.
person (as defined in Rule 902 under the Securities Act), of any Notes or any
substantially similar security issued by the Company or any Guarantor, within
six months subsequent to the date on which the distribution of the Notes has
been completed (as notified to the Company by the Initial Purchasers), is made
under restrictions and other circumstances reasonably designed not to affect

 

9

--------------------------------------------------------------------------------


 

the status of the offer and sale of the Notes in the United States and to U.S.
persons contemplated by this Agreement as transactions exempt from the
registration provisions of the Securities Act, including any sales pursuant to
Rule 144A under, or Regulations D or S of, the Securities Act.

 

(y)                                 Neither the Company, the Guarantors nor any
of their respective subsidiaries has sustained, since the date of the latest
audited financial statements included or incorporated by reference in the
Pricing Disclosure Package and the Offering Memorandum, any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, and, since such date, there has not been any change in the
capital stock, partnership or limited liability interests, as applicable, or
long-term debt, of the Company, the Guarantors or any of their respective
subsidiaries or any adverse change, or any development involving a prospective
adverse change, in or affecting the condition (financial or otherwise), results
of operations, stockholders’ equity, properties, management, business or
prospects of the Company and its subsidiaries, taken as a whole, in each case
except as could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(z)                                   The historical financial statements
(including the related notes and supporting schedules) included or incorporated
by reference in the Pricing Disclosure Package and the Offering Memorandum
present fairly in all material respects the financial condition, results of
operations and cash flows of the entities purported to be shown thereby, at the
dates and for the periods indicated, and have been prepared in conformity with
accounting principles generally accepted in the United States applied on a
consistent basis throughout the periods involved. The pro forma financial
statements included or incorporated by reference in the Pricing Disclosure
Package and the Offering Memorandum include assumptions that provide a
reasonable basis for presenting the significant effects directly attributable to
the transactions and events described therein, the related pro forma adjustments
give appropriate effect to those assumptions, and the pro forma adjustments
reflect the proper application of those adjustments to the historical financial
statement amounts and the pro forma financial statements included in the Pricing
Disclosure Package.  The pro forma financial statements included or incorporated
by reference in the Pricing Disclosure Package and the Offering Memorandum have
been prepared in accordance with the Commission’s rules and guidance relating to
pro forma financial information with respect to the transactions and events
described therein. The pro forma financial statements included or incorporated
by reference in the Pricing Disclosure Package and the Offering Memorandum have
been prepared on a basis consistent with such historical financial statements,
except for the pro forma adjustments specified therein include all material
adjustments to the historical financial data required by Rule 11-02 of
Regulation S-X to reflect the Company’s sale of its Fayetteville Shale upstream
assets, which closed on December 22, 2010, and the initial contribution of its
Haynesville Shale midstream operations to KinderHawk Field Services LLC, which
closed on May 21, 2010 (as discussed in the Pricing Disclosure Package and the
Offering Memorandum), and give effect to assumptions made on a reasonable basis
and in good faith present fairly in all material respects the historical and
proposed transactions contemplated by the Pricing Disclosure Package and the
Offering Memorandum. The other financial information and data included in the
Pricing Disclosure Package and the Offering Memorandum, historical and pro
forma, are, in all material respects, accurately presented and prepared on a
basis consistent with such financial statements and the books and records of the
Company.

 

10

--------------------------------------------------------------------------------


 

(aa)                            Deloitte & Touche LLP, who have certified
certain financial statements of the Company and its consolidated subsidiaries,
whose report appears in the Pricing Disclosure Package and the Offering
Memorandum or is incorporated by reference therein and who have delivered the
initial letter referred to in Section 7(f) hereof, are independent public
accountants as required by the Securities Act and the rules and regulations
thereunder and the rules and regulations of the Public Company Accounting
Oversight Board (the “PCAOB”) during the periods covered by the financial
statements on which they reported contained or incorporated by reference in the
Pricing Disclosure Package and the Offering Memorandum.

 

(bb)                          Netherland, Sewell & Associates, Inc., an oil and
gas consulting firm (“NSAI”), whose report dated January 31, 2011, is summarized
or excerpted in reports incorporated by reference, or included, in the Pricing
Disclosure Package and the Offering Memorandum and who has delivered the initial
expert letter referred to in Section 7(j) hereof, was, as of the date of such
report, and is, as of the date hereof, an independent petroleum engineer with
respect to the Company.  The written engineering report prepared by NSAI dated
January 31, 2011, setting forth the proved reserves attributed to the oil and
gas properties of the Company and its subsidiaries accurately reflects in all
material respects the ownership interests of the Company its subsidiaries in the
properties therein as of December 31, 2010; the information furnished by the
Company to NSAI for purposes of preparing its report, including, without
limitation, production, costs of operation and development, current prices for
production, agreements relating to current and future operations and sales of
production, was true, correct and complete in all material respects on the date
supplied and was prepared in accordance with customary industry practices, as
indicated in the letter of NSAI dated January 31, 2011.

 

(cc)                            Except as described in the Pricing Disclosure
Package and the Offering Memorandum, the Company, the Guarantors and each of
their respective subsidiaries has defensible title to all of their interests in
oil and gas properties (other than interests earned under farm-out,
participation or similar agreements in which an assignment or transfer is
pending) and all their interests in other real property and good title to all
other properties owned by them, in each case, free and clear of all mortgages,
pledges, liens, security interests, claims, restrictions or encumbrances of any
kind except such as (i) are described in the Pricing Disclosure Package and the
Offering Memorandum, (ii) liens and encumbrances under operating agreements,
unitization and pooling agreements, production sales contracts, farm-out
agreements and other oil and gas exploration participation and production
agreements, in each case that secure payment of amounts not yet due and payable
for the performance of other unmatured obligations and are of a scope and nature
customary in the oil and gas industry or arise in connection with drilling and
production operations, or (iii) would not have a Material Adverse Effect on the
value of the affected property or the use made and proposed to be made of such
property by the Company, the Guarantors or any of their respective subsidiaries,
as the case may be; except as would not have a Material Adverse Effect, all of
the leases and subleases of real property of the Company, the Guarantors or any
of their respective subsidiaries and under which the Company, the Guarantors or
any of their respective subsidiaries holds properties described in the Pricing
Disclosure Package and the Offering Memorandum, are in full force and effect,
and neither the Company, the Guarantors nor any of their respective subsidiaries
has received written notice of any claim of any sort that has been asserted by
anyone adverse to the rights of the Company, the Guarantors or any of their
respective subsidiaries under any of such leases or subleases, or affecting or
questioning the rights of the Company, the Guarantors or any of their respective

 

11

--------------------------------------------------------------------------------


 

subsidiaries to the continued possession of the leased or subleased premises
under any such lease or sublease.

 

(dd)                          The Company and each of its subsidiaries have such
permits, licenses, patents, franchises, certificates of need and other approvals
or authorizations of governmental or regulatory authorities (“Permits”) as are
necessary under applicable law to own their properties and conduct their
businesses in the manner described in the Pricing Disclosure Package and the
Offering Memorandum, except for any of the foregoing that could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; each of the
Company and its subsidiaries has fulfilled and performed all of its obligations
with respect to the Permits, and no event has occurred that allows, or after
notice or lapse of time would allow, revocation or termination thereof or
results in any other impairment of the rights of the holder or any such Permits,
except for any of the foregoing that could not reasonably be expected to have a
Material Adverse Effect.

 

(ee)                            The Company and each of its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, know-how, software, systems and technology
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures)  necessary for the conduct of
their respective businesses and have no reason to believe that the conduct of
their respective businesses will conflict with, and have not received any notice
of any claim of conflict with, any such rights of others.

 

(ff)                                There are no legal or governmental
proceedings pending to which the Company or any of its subsidiaries is a party
or of which any property or assets of the Company or any of its subsidiaries is
the subject that could, in the aggregate, reasonably be expected to have a
Material Adverse Effect or could, in the aggregate, reasonably be expected to
have a material adverse effect on the performance by the Company and the
Guarantors of the performance of this Agreement, the Indenture or the Notes or
the consummation of any of the transactions contemplated hereby; and to the
Company’s and each Guarantors’ knowledge, no such proceedings are threatened or
contemplated by governmental authorities or others.

 

(gg)                          There are no legal or governmental proceedings or
contracts or other documents that would be required to be described in a
registration statement filed under the Securities Act or, in the case of
documents, would be required to be filed as exhibits to a registration statement
of the Company pursuant to Item 601(10) of Regulation S-K that have not been
described in the Pricing Disclosure Package and the Offering Memorandum. 
Neither the Company, the Guarantors nor any of their respective subsidiaries has
knowledge that any other party to any such contract, agreement or arrangement
has any intention not to render full performance as contemplated by the terms
thereof; and that statements made in the Pricing Disclosure Package and the
Offering Memorandum under the captions “Business,” “Material U.S. Federal Tax
Considerations,” and “Certain ERISA Considerations,” insofar as they purport to
constitute summaries of the terms of legal or governmental proceedings or
contracts and other documents, constitute accurate summaries of the terms of
such legal and governmental proceedings and contracts and other documents in all
material respects.

 

12

--------------------------------------------------------------------------------


 

(hh)                          No relationship, direct or indirect, that would be
required to be described in a registration statement of the Company pursuant to
Item 404 of Regulation S-K, exists between or among the Company or any
Guarantor, on the one hand, and the directors, officers, stockholders, customers
or suppliers of the Company or any Guarantor, on the other hand, that has not
been described in the Pricing Disclosure Package and the Offering Memorandum.

 

(ii)                                  No labor disturbance by the employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company or any Guarantor, is imminent that could reasonably be expected to have
a Material Adverse Effect.

 

(jj)                                  (i) Each “employee benefit plan” (within
the meaning of Section 3(3) of the Employee Retirement Security Act of 1974, as
amended (“ERISA”)) for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each a “Plan”) has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Code;
(ii) with respect to each Plan subject to Title IV of ERISA (a) no “reportable
event” (within the meaning of Section 4043(c) of ERISA) has occurred or is
reasonably expected to occur, (b) no “accumulated funding deficiency” (within
the meaning of Section 302 of ERISA or Section 412 of the Code), whether or not
waived, has occurred or is reasonably expected to occur, (c) the fair market
value of the assets under each Plan exceeds the present value of all benefits
accrued under such Plan (determined based on those assumptions used to fund such
Plan) and (d) neither the Company or any member of its Controlled Group has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
(other than contributions to the Plan or premiums to the PBGC in the ordinary
course and without default) in respect of a Plan (including a “multiemployer
plan”, within the meaning of Section 4001(c)(3) of ERISA); and (iii) each Plan
that is intended to be qualified under Section 401(a) of the Code is so
qualified and nothing has occurred, whether by action or by failure to act,
which would cause the loss of such qualification.

 

(kk)                            The Company and each of its subsidiaries has
filed all federal, state, local and foreign income and franchise tax returns
required to be filed through the date hereof, subject to permitted extensions,
and paid all taxes due thereon, and (i) no tax deficiency has been determined
adversely to the Company, the Guarantors or any of their respective
subsidiaries, nor (ii) does the Company or any Guarantor have any knowledge of
any tax deficiencies that could, in the case of clause (i) or (ii) in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(ll)                                  There are no transfer taxes or other
similar fees or charges under Federal law or the laws of any state, or any
political subdivision thereof, required to be paid in connection with the
execution and delivery of this Agreement or the issuance by the Company or sale
by the Company of the Notes.

 

(mm)                      Since the date as of which information is given in the
Pricing Disclosure Package and the Offering Memorandum and except as may
otherwise be described in the Pricing Disclosure Package and the Offering
Memorandum, neither the Company nor any Guarantor has (i) issued or granted any
securities except pursuant to the exercise of outstanding options

 

13

--------------------------------------------------------------------------------


 

described therein, (ii) incurred any liability or obligation, direct or
contingent, other than liabilities and obligations that were incurred in the
ordinary course of business, (iii) entered into any material transaction not in
the ordinary course of business or (iv) declared or paid any dividend on its
capital stock.

 

(nn)                          The Company and each of its subsidiaries (i) makes
and keeps accurate financial books and records and (ii) maintains and has
maintained effective internal control over financial reporting as defined in
Rule 13a-15 under the Exchange Act and a system of internal accounting controls
sufficient to provide reasonable assurance that (A) transactions are executed in
accordance with management’s general or specific authorization, (B) transactions
are recorded as necessary to permit preparation of its financial statements in
conformity with accounting principles generally accepted in the United States
and to maintain accountability for its assets, (C) access to its assets is
permitted only in accordance with management’s general or specific authorization
and (D) the reported accountability for its assets is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.

 

(oo)                          Neither the Company nor any of its subsidiaries
(i) is in violation of its charter or by-laws (or similar organizational
documents), (ii) is in default, and no event has occurred that, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant, condition or other obligation contained in
any indenture, mortgage, deed of trust, loan agreement, license or other
agreement or instrument to which it is a party or by which it is bound or to
which any of its properties or assets is subject or (iii) is in violation of any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over it or its property or assets or has failed to
obtain any license, permit, certificate, franchise or other governmental
authorization or permit necessary to the ownership of its property or to the
conduct of its business, except in the case of clauses (ii) and (iii), to the
extent any such conflict, breach, violation or default could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(pp)                          Neither the Company nor any of its subsidiaries,
nor, to the knowledge of the Company and the Guarantors, any director, officer,
agent, employee or other person associated with or acting on behalf of the
Company, the Guarantors or any of their respective subsidiaries, has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

 

(qq)                          The Company and each of its subsidiaries (i) are,
and at all times prior hereto were, in compliance with all laws, regulations,
ordinances, rules, orders, judgments, decrees, permits or other legal
requirements of any governmental authority, including without limitation any
international, national, state, provincial, regional, or local authority,
relating to the protection of human health or safety, the environment, or
natural resources, or to hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”) applicable to such entity, which compliance
includes, without limitation, obtaining, maintaining and complying with all
permits and authorizations and approvals required by Environmental Laws to
conduct their respective businesses, and (ii) have not received notice of any
actual or alleged

 

14

--------------------------------------------------------------------------------


 

violation of Environmental Laws, or of any potential liability for or other
obligation concerning the presence, disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, except in the case of
clause (i) or (ii) where such non-compliance, violation, liability, or other
obligation could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Except as described in the Pricing Disclosure Package,
(A) there are no proceedings that are pending, or known to be contemplated,
against the Company or any of its subsidiaries under Environmental Laws in which
a governmental authority is also a party, other than such proceedings regarding
which it is reasonably believed no monetary sanctions of $100,000 or more will
be imposed, (B) the Company, the Guarantors and their respective subsidiaries
are not aware of any issues regarding compliance with Environmental Laws, or
liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that could
reasonably be expected to have a Material Adverse Effect, and (C) none of the
Company, the Guarantors and their respective subsidiaries anticipates material
capital expenditures other than in the ordinary course of business relating to
Environmental Laws.

 

(rr)                                None of the transactions contemplated by
this Agreement (including, without limitation, the use of the proceeds from the
sale of the Notes), will violate or result in a violation of Section 7 of the
Exchange Act, or any regulation promulgated thereunder, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System.

 

(ss)                            The statements set forth in each of the Pricing
Disclosure Package and the Offering Memorandum under the caption “Description of
the Notes,” insofar as they purport to constitute a summary of the terms of the
Notes and the Guarantees and under the captions “Material U.S. Federal Tax
Considerations,” “Description of Other Indebtedness,” and “Plan of
Distribution,” insofar as they purport to describe the provisions of the
documents referred to therein, are accurate in all material respects.

 

(tt)                                The Company and its affiliates have not
taken, directly or indirectly, any action designed to or that has constituted or
that could reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company or the Guarantors in
connection with the offering of the Notes.

 

(uu)                          (i) The Company and each of its subsidiaries have
established and maintain disclosure controls and procedures (as such term is
defined in Rule 13a-15 under the Exchange Act), (ii) such disclosure controls
and procedures are designed to ensure that the information required to be
disclosed by the Company in the reports they file or submit under the Exchange
Act (assuming the Company was required to file or submit such reports under the
Exchange Act) is accumulated and communicated to management of the Company and
its subsidiaries, including their respective principal executive officers and
principal financial officers, as appropriate, to allow timely decisions
regarding required disclosure to be made; and (iii) such disclosure controls and
procedures are effective in all material respects to perform the functions for
which they were established.

 

(vv)                          Since the date of the most recent balance sheet of
the Company and its consolidated subsidiaries reviewed or audited by Deloitte &
Touche LLP and the audit

 

15

--------------------------------------------------------------------------------


 

committee of the board of directors of the Company, (i) the Company has not been
advised by its auditors of (A) any significant deficiencies in the design or
operation of internal controls that would adversely affect the ability of the
Company or any of its subsidiaries to record, process, summarize and report
financial data, or any material weaknesses in internal controls and (B) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the internal controls of the Company and each of its
subsidiaries, and (ii) since that date, there have been no significant changes
in internal controls or in other factors that would significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

 

(ww)                      No subsidiary of the Company is currently prohibited,
directly or indirectly, from paying any dividends to the Company, from making
any other distribution on such subsidiary’s capital stock, from repaying to the
Company any loans or advances to such subsidiary from the Company or from
transferring any of such subsidiary’s property or assets to the Company or any
other subsidiary of the Company, except as described in the Pricing Disclosure
Package.

 

(xx)                              There is and has been no failure on the part
of the Company and any of the Company’s directors or officers, in their
capacities as such, to comply with the provisions of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith.

 

(yy)                          The section entitled “Management’s Discussion and
Analysis of Financial Condition and Results of Operations — Critical Accounting
Policies and Estimates” contained in the Pricing Disclosure Package and the
Offering Memorandum accurately and fully describes in all material respects
(A) the accounting policies that the Company believed as of the date thereof
were the most important in the portrayal of the Company’s financial condition
and results of operations and that required management’s most difficult,
subjective or complex judgments; (B) the judgments and uncertainties affecting
the application of critical accounting policies; and (C) the likelihood that
materially different amounts would be reported under different conditions or
using different assumptions and an explanation thereof.

 

(zz)                              The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened, except, in each case, as would not
reasonably be expected to have a Material Adverse Effect.

 

(aaa)                      Neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company or any Guarantor, any director, officer, agent,
employee or affiliate of the Company or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise

 

16

--------------------------------------------------------------------------------


 

make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

 

(bbb)                   The Company has not taken any action or omitted to take
any action (such as issuing any press release relating to any Notes without an
appropriate legend) which may result in the loss by any of the Initial
Purchasers of the ability to rely on any stabilization safe harbor provided by
the Financial Services Authority under the Financial Services and Markets Act
2000 (the “FSMA”). The Company has been informed of the guidance relating to
stabilization provided by the Financial Services Authority, in particular in
Section MAR 2 Annex 2G of the Financial Services Handbook.

 

(ccc)                      Immediately after the consummation of the issuance
and sale of the Notes in accordance with the terms of this Agreement, the
Company will be Solvent. As used in this paragraph, the term “Solvent” means,
with respect to a particular date, that on such date (i) the present fair market
value (or present fair saleable value) of the assets of the Company and its
subsidiaries are not less than the total amount required to pay the probable
liabilities of the Company and its subsidiaries on their total existing debts
and liabilities (including contingent liabilities) as they become absolute and
matured, (ii) the Company and its subsidiaries are able to realize upon their
assets and pay their debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business,
(iii) assuming the sale of the Notes as contemplated by this Agreement, the
Pricing Disclosure Package and the Offering Memorandum, the Company and its
subsidiaries are not incurring debts or liabilities beyond their ability to pay
as such debts and liabilities mature and (iv) the Company and its subsidiaries
are not engaged in any business or transaction, and are not about to engage in
any business or transaction, for which their property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which the Company and its subsidiaries are engaged.
In computing the amount of such contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount that, in the light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

(ddd)                   As of the date hereof, (i) all royalties, rentals,
deposits and other amounts owed under the oil and gas leases constituting the
oil and gas properties of the Company, the Guarantors and their respective
subsidiaries have been properly and timely paid (other than amounts held in
suspense accounts pending routine payments or related to disputes about the
proper identification of royalty owners), and no amount of proceeds from the
sale or production attributable to the oil and gas properties of the Company,
the Guarantors and their respective subsidiaries are currently being held in
suspense by any purchaser thereof, except where such amounts due could not,
individually or in the aggregate, have a Material Adverse Effect on the Company,
the Guarantors or any of their respective subsidiaries, and (ii) there are no
claims under take-or-pay contracts pursuant to which natural gas purchasers have
any make-up rights affecting the interests of the Company, the Guarantors or
their respective subsidiaries in their oil and gas properties, except where such
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect on the Company, the Guarantors or any of their
respective subsidiaries.

 

17

--------------------------------------------------------------------------------


 

(eee)                      Any certificate signed by any officer of the Company
or any Guarantor and delivered to the Representative or counsel for the Initial
Purchasers in connection with the offering of the Notes shall be deemed a
representation and warranty by the Company or such Guarantor, as to matters
covered thereby, to each Initial Purchaser.

 

3.                                       Purchase of the Notes by the Initial
Purchasers, Agreements to Sell, Purchase and Resell.

 

(a)                                  The Company and the Guarantors, jointly and
severally hereby agree, on the basis of the representations, warranties and
agreements of the Initial Purchasers contained herein and subject to all the
terms and conditions set forth herein, to issue and sell to the Initial
Purchasers and, upon the basis of the representations, warranties and agreements
of the Company and the Guarantors herein contained and subject to all the terms
and conditions set forth herein, each Initial Purchaser agrees, severally and
not jointly, to purchase from the Company, at a purchase price of 98.25% of the
principal amount thereof, the total principal amount of Notes set forth opposite
the name of such Initial Purchaser in Schedule I hereto.  The Company and the
Guarantors shall not be obligated to deliver any of the securities to be
delivered hereunder except upon payment for all of the securities to be
purchased as provided herein.

 

(b)                                 Each of the Initial Purchasers, severally
and not jointly hereby represents and warrants to the Company that it will offer
the Notes for sale upon the terms and conditions set forth in this Agreement and
in the Pricing Disclosure Package.  Each of the Initial Purchasers hereby
represents and warrants to, and agrees with, the Company, on the basis of the
representations, warranties and agreements of the Company and the Guarantors,
that such Initial Purchaser: (i) is a QIB with such knowledge and experience in
financial and business matters as are necessary in order to evaluate the merits
and risks of an investment in the Notes; (ii) is purchasing the Notes pursuant
to a private sale exempt from registration under the Securities Act; (iii) in
connection with the Exempt Resales, will solicit offers to buy the Notes only
from, and will offer to sell the Notes only to, the Eligible Purchasers in
accordance with this Agreement and on the terms contemplated by the Pricing
Disclosure Package; and (iv) will not offer or sell the Notes, nor has it
offered or sold the Notes by, or otherwise engaged in, any form of general
solicitation or general advertising (within the meaning of Regulation D,
including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine, or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising)  and will
not engage in any directed selling efforts within the meaning of Rule 902 under
the Securities Act, in connection with the offering of the Notes.  The Initial
Purchasers have advised the Company that they will offer the Notes to Eligible
Purchasers at a price initially equal to 100% of the principal amount thereof,
plus accrued interest, if any, from the date of issuance of the Notes.  Such
price may be changed by the Initial Purchasers at any time without notice.

 

(c)                                  Each Initial Purchaser, severally and not
jointly, represents and warrants to and agrees with the Company that:

 

(i)                                     it has complied and will comply with all
applicable provisions of the Financial Services and Markets Act 2000 (the
“FSMA”) with respect to anything done by it in relation to the Notes in, from or
otherwise involving the United Kingdom, and it has

 

18

--------------------------------------------------------------------------------


 

only communicated or caused to be communicated and it will only communicate or
cause to be communicated any invitation or inducement to engage in investment
activity (within the meaning of section 21 of the FSMA) received by it in
connection with the issue or sale of any Notes, in circumstances in which
section 21(1) of the FSMA does not apply to the Company; and

 

(ii)                                  in relation to each Member State of the
European Economic Area which has implemented the Prospectus Directive (each, a
“Relevant Member State”), with effect from and including the date on which the
Prospectus Directive is implemented in that Relevant Member State (the “Relevant
Implementation Date”), it has not made and will not make an offer of the Notes
to the public in that Relevant Member State prior to the publication of a
prospectus in relation to the Notes which has been approved by the competent
authority in that Relevant Member State or, where appropriate, approved in
another Relevant Member State and notified to the competent authority in that
Relevant Member State, all in accordance with the Prospectus Directive, except
that it may, with effect from and including the Relevant Implementation Date,
make an offer of the Notes to the public in that Relevant Member State at any
time:

 

(A)                              to legal entities which are authorized or
regulated to operate in the financial markets or, if not so authorized or
regulated, whose corporate purpose is solely to invest in securities;

 

(B)                                to any legal entity which has two or more of
(1) an average of at least 250 employees during the last financial year; (2) a
total balance sheet of more than €43,000,000 and (3) an annual net turnover of
more than €50,000,000, as shown in its last annual or consolidated accounts;

 

(C)                                to fewer than 100, or if the Relevant Member
State has implemented the relevant provision of the 2010 Prospectus Directive
Amending Directive 150, natural or legal persons (other than qualified
investors) subject to obtaining the prior consent of the representatives for any
offer; or

 

(D)                               in any other circumstances which do not
require the publication by the issuer of a prospectus pursuant to Article 3 of
the Prospectus Directive.

 

For the purposes of this representation, the expression an “offer of securities
to the public” in any Relevant Member State means the communication in any form
and by any means of sufficient information on the terms of the offer and the
Notes to be offered so as to enable an investor to decide to purchase or
subscribe the Notes, as the same may be varied in that Relevant Member State by
any measure implementing the Prospectus Directive in that Relevant Member State
and the expression “Prospectus Directive” means Directive 2003/71/EC (and
amendments thereto, including the 2010 Prospectus Directive Amendment Directive
to the extent implemented in the Relevant Member State) and includes any
relevant implementing measure in each Relevant Member State.

 

19

--------------------------------------------------------------------------------


 

(d)           Such Initial Purchaser has not nor, prior to the later to occur of
(A) the Closing Date and (B) completion of the distribution of the Notes, will
not, use, authorize use of, refer to or distribute any material in connection
with the offering and sale of the Notes other than (i) the Preliminary Offering
Memorandum, the Pricing Disclosure Package, the Offering Memorandum, (ii) any
written communication that contains no “issuer information” (as defined in
Rule 433(h)(2) under the Act) that was not included (including through
incorporation by reference) in the Preliminary Offering Memorandum or any Free
Writing Offering Document listed on Schedule IV(a) and (b) hereto, (iii) the
Free Writing Offering Documents listed on Schedule IV(a) and (b) hereto,
(iv) any written communication prepared by such Initial Purchaser and approved
by the Company in writing, or (v) any written communication relating to or that
contains the terms of the Notes and/or other information that was included
(including through incorporation by reference) in the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum.

 

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to
Sections 7(c) and 7(e) hereof, counsel to the Company and counsel to the Initial
Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consents to such reliance.

 

4.             Delivery of the Notes and Payment Therefor.  Delivery to the
Initial Purchasers of and payment for the Notes shall be made at 10:00 A.M., New
York City time, on the third full business day following the date of this
Agreement or at such other date or place as shall be determined by agreement
between the Representative and the Company (the “Closing Date”).  The place of
closing for the Notes and the Closing Date may be varied by agreement between
the Initial Purchasers and the Company.

 

The Notes will be delivered to the Initial Purchasers, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Notes to the
account of the Initial Purchasers at DTC.  The Notes will be evidenced by one or
more global securities in definitive form (the “Global Notes”) and will be
registered in the name of Cede & Co. as nominee of DTC.  The Notes to be
delivered to the Initial Purchasers shall be made available to the Initial
Purchasers in New York City for inspection and packaging not later than
9:30 A.M., New York City time, on the business day next preceding the Closing
Date.

 

5.             Agreements of the Company and the Guarantors.  The Company and
the Guarantors, jointly and severally, agree with each of the Initial Purchasers
as follows:

 

(a)           The Company and the Guarantors will furnish to the Initial
Purchasers, without charge, within one business day of the date of the Offering
Memorandum, such number of copies of the Offering Memorandum, as may then be
amended or supplemented, as they may reasonably request.

 

(b)           The Company and the Guarantors will not make any amendment or
supplement to the Pricing Disclosure Package or to the Offering Memorandum of
which the

 

20

--------------------------------------------------------------------------------


 

Initial Purchasers shall not previously have been advised or to which they shall
reasonably object after being so advised.

 

(c)           The Company and each of the Guarantors consents to the use of the
Pricing Disclosure Package and the Offering Memorandum in accordance with the
securities or Blue Sky laws of the jurisdictions in which the Notes are offered
by the Initial Purchasers and by all dealers to whom Notes may be sold, in
connection with the offering and sale of the Notes.

 

(d)           If, at any time prior to completion of the distribution of the
Notes by the Initial Purchasers to Eligible Purchasers, any event occurs or
information becomes known that, in the judgment of the Company or any of the
Guarantors or in the opinion of counsel for the Initial Purchasers, should be
set forth in the Pricing Disclosure Package or the Offering Memorandum so that
the Pricing Disclosure Package or the Offering Memorandum, as then amended or
supplemented, does not include any untrue statement of material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or if it
is necessary to supplement or amend the Pricing Disclosure Package or the
Offering Memorandum in order to comply with any law, the Company and the
Guarantors will forthwith prepare an appropriate supplement or amendment
thereto, and will expeditiously furnish to the Initial Purchasers and dealers a
reasonable number of copies thereof.

 

(e)           None of the Company nor any Guarantor will make any offer to sell
or solicitation of an offer to buy the Notes that would constitute a Free
Writing Offering Document without the prior consent of the Representative, which
consent shall not be unreasonably withheld or delayed; if at any time following
issuance of a Free Writing Offering Document any event occurred or occurs as a
result of which such Free Writing Offering Document conflicts with the
information in the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum or, when taken together with the information
in the Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum, includes an untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances then prevailing, not misleading, as promptly as
practicable after becoming aware thereof, the Company will give notice thereof
to the Initial Purchasers through the Representative and, if requested by the
Representative, will prepare and furnish without charge to each Initial
Purchaser a Free Writing Offering Document or other document which will correct
such conflict, statement or omission.

 

(f)            To promptly take such action as the Initial Purchasers may from
time to time reasonably request to qualify the Notes for offering and sale under
the securities or Blue Sky laws of such jurisdictions as the Initial Purchasers
may request and to comply with such laws so as to permit the continuance of
sales and dealings therein in such jurisdictions for as long as may be necessary
to complete the distribution of the Notes; provided that in connection therewith
the Company shall not be required to (i) qualify as a foreign corporation in any
jurisdiction in which it would not otherwise be required to so qualify,
(ii) file a general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any jurisdiction in which it would not
otherwise be subject.

 

21

--------------------------------------------------------------------------------


 

(g)           For a period commencing on the date hereof and ending on the 90th
day after the date of the Offering Memorandum, the Company and the Guarantors
agree not to, directly or indirectly, (1) offer for sale, sell, or otherwise
dispose of (or enter into any transaction or device that is designed to, or
would be expected to, result in the disposition by any person at any time in the
future of) any debt securities of the Company substantially similar to the Notes
or securities convertible into or exchangeable for such debt securities of the
Company, or sell or grant options, rights or warrants with respect to such debt
securities of the Company or securities convertible into or exchangeable for
such debt securities of the Company, (2) enter into any swap or other
derivatives transaction that transfers to another, in whole or in part, any of
the economic benefits or risks of ownership of such debt securities of the
Company, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of debt securities of the Company or other securities, in
cash or otherwise, (3) file or cause to be filed a registration statement,
including any amendments, with respect to the registration of debt securities of
the Company substantially similar to the Notes or securities convertible,
exercisable or exchangeable into debt securities of the Company or (4) publicly
announce an offering of any debt securities of the Company substantially similar
to the Notes or securities convertible or exchangeable into such debt
securities, in each case without the prior written consent of the
Representative, on behalf of the Initial Purchasers, except in exchange for the
Exchange Notes and the Exchange Guarantees in connection with the Exchange
Offer.

 

(h)           The Company will furnish to the holders of the Notes as soon as
practicable after the end of each fiscal year an annual report (including a
balance sheet and statements of income, stockholders’ equity and cash flows of
the Company and its consolidated subsidiaries certified by independent public
accountants) and, as soon as practicable after the end of each of the first
three quarters of each fiscal year (beginning with the fiscal quarter ending
after the date of the Offering Memorandum), will make available to its
securityholders consolidated summary financial information of the Company and
its subsidiaries for such quarter in reasonable detail; provided that so long as
the Company files periodic reports pursuant to Section 13 or 15(d) of the
Exchange Act for the foregoing periods, the Company shall be deemed to comply
with this Section 5(h).

 

(i)            So long as any of the Notes are outstanding, the Company and the
Guarantors will furnish to the Initial Purchasers (i) upon request and as soon
as available, a copy of each report of the Company or any Guarantor mailed to
stockholders generally or filed with any stock exchange or regulatory body and
(ii) from time to time such other information concerning the Company or the
Guarantors as the Initial Purchasers may reasonably request.

 

(j)            The Company and the Guarantors will apply the net proceeds from
the sale of the Notes to be sold by it hereunder substantially in accordance
with the description set forth in the Pricing Disclosure Package and the
Offering Memorandum under the caption “Use of Proceeds.”

 

(k)           The Company, the Guarantors and their respective affiliates will
not take, directly or indirectly, any action designed to or that has constituted
or that reasonably would be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company or the Guarantors in
connection with the offering of the Notes.

 

22

--------------------------------------------------------------------------------


 

(l)            The Company and the Guarantors will use their best efforts to
permit the Notes to be eligible for clearance and settlement through DTC.

 

(m)          The Company and the Guarantors will not, and will not permit any of
their respective affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Notes that have been acquired by any of them, except for
Notes purchased by the Company, the Guarantors or any of their respective
affiliates and resold in a transaction registered under the Securities Act.

 

(n)           The Company and the Guarantors agree not to sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) that would be integrated with the sale of the
Notes in a manner that would require the registration under the Securities Act
of the sale to the Initial Purchasers or the Eligible Purchasers of the Notes.

 

(o)           The Company and the Guarantors agree to comply with all the terms
and conditions of the Registration Rights Agreement and all agreements set forth
in the representation letters of the Company and the Guarantors to DTC relating
to the approval of the Notes by DTC for “book-entry” transfer.

 

(p)           The Company and the Guarantors will take such steps as shall be
necessary to ensure that neither the Company nor any of the Company’s
subsidiaries becomes an “investment company” within the meaning of such term
under the Investment Company Act of 1940, as amended.

 

(q)           Neither the Company nor any Guarantor will take any action or omit
to take any action (such as issuing any press release relating to the Notes
without an appropriate legend) which may result in the loss by any of the
Initial Purchasers of the ability to rely on any stabilization safe harbor
provided by the Financial Services Authority under the FSMA.

 

(r)            None of the Company or any of its affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) will (i) solicit offers for, or offer or sell, the Notes by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act or (ii) engage
in any directed selling efforts within the meaning of Regulation S, and all such
persons will comply with the offering restrictions requirement of Regulation S.

 

(s)           The Company and the Guarantors will do and perform all things
required or necessary to be done and performed under this Agreement by them
prior to the Closing Date, and to satisfy all conditions precedent to the
Initial Purchasers’ obligations hereunder to purchase the Notes.

 

6.             Expenses.  Whether or not the transactions contemplated by this
Agreement are consummated or this Agreement becomes effective or is terminated,
the Company and the Guarantors, jointly and severally, agree, to pay all costs,
expenses, fees and taxes incident to and in connection with: (i) the
preparation, printing, filing and distribution of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum

 

23

--------------------------------------------------------------------------------


 

(including, without limitation, financial statements and exhibits) and all
amendments and supplements thereto (including the fees, disbursements and
expenses of the Company’s accountants and counsel, but not, however, legal fees
and expenses of the Initial Purchasers’ counsel incurred in connection
therewith); (ii) the preparation, printing (including, without limitation, word
processing and duplication costs) and delivery of this Agreement, the Indenture,
the Registration Rights Agreement, all Blue Sky memoranda and all other
agreements, memoranda, correspondence and other documents printed and delivered
in connection therewith and with the Exempt Resales (but not, however, legal
fees and expenses of the Initial Purchasers’ counsel incurred in connection with
any of the foregoing other than fees of such counsel plus reasonable
disbursements incurred in connection with the preparation, printing and delivery
of such Blue Sky memoranda); (iii) the issuance and delivery by the Company of
the Notes and by the Guarantors of the Guarantees and any taxes payable in
connection therewith; (iv) the qualification of the Notes and Exchange Notes for
offer and sale under the securities or Blue Sky laws of the several states
(including, without limitation, the reasonable fees and disbursements of the
Initial Purchasers’ counsel relating to such registration or qualification);
(v) the furnishing of such copies of the Pricing Disclosure Package and the
Offering Memorandum, and all amendments and supplements thereto, as may be
reasonably requested for use in connection with the Exempt Resales; (vi) the
preparation of certificates for the Notes (including, without limitation,
printing and engraving thereof); (vii) the approval of the Notes by DTC for
“book-entry” transfer (including fees and expenses of counsel); (viii) the
rating of the Notes and the Exchange Notes; (ix) the obligations of the Trustee,
any agent of the Trustee and the counsel for the Trustee in connection with the
Indenture, the Notes, the Guarantees, the Exchange Notes and the Exchange
Guarantees; (x) the performance by the Company and the Guarantors of their other
obligations under this Agreement; and (xi) all travel expenses (including
expenses related to chartered aircraft) of each Initial Purchaser and the
Company’s officers and employees and any other expenses of each Initial
Purchaser and the Company in connection with attending or hosting meetings with
prospective purchasers of the Notes, and expenses associated with any electronic
road show.

 

7.             Conditions to Initial Purchasers’ Obligations.  The respective
obligations of the Initial Purchasers hereunder are subject to the accuracy,
when made and on and as of the Closing Date, of the representations and
warranties of the Company and the Guarantors contained herein, to the
performance by the Company and the Guarantors of their respective obligations
hereunder, and to each of the following additional terms and conditions:

 

(a)           The Initial Purchasers shall not have discovered and disclosed to
the Company on or prior to the Closing Date that the Pricing Disclosure Package
or the Offering Memorandum, or any amendment or supplement thereto, contains an
untrue statement of a fact which, in the opinion of counsel to the Initial
Purchasers, is material or omits to state a fact which, in the opinion of such
counsel, is material and is necessary to make the statements therein not
misleading.

 

(b)           All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Notes, the Guarantees,
the Exchange Notes, the Exchange Guarantees, the Registration Rights Agreement,
the Indenture, the Pricing Disclosure Package and the Offering Memorandum, and
all other legal matters relating to this Agreement and the transactions
contemplated hereby shall be reasonably satisfactory in all

 

24

--------------------------------------------------------------------------------


 

material respects to counsel for the Initial Purchasers, and the Company and the
Guarantors shall have furnished to such counsel all documents and information
that they may reasonably request to enable them to pass upon such matters.

 

(c)           Thompson & Knight LLP shall have furnished to the Initial
Purchasers its written opinion, as counsel to the Company and the Guarantors,
addressed to the Initial Purchasers and dated the Closing Date, in form and
substance reasonably satisfactory to the Representative.

 

(d)           David Elkouri, General Counsel of the Company, shall have
furnished to the Initial Purchasers his written opinion, as counsel to the
Company and the Guarantors, addressed to the Initial Purchasers and dated the
Closing Date, in form and substance reasonably satisfactory to the
Representative.

 

(e)           The Initial Purchasers shall have received from Vinson & Elkins
L.L.P., counsel for the Initial Purchasers, such opinion or opinions, dated the
Closing Date, with respect to the issuance and sale of the Notes, the Pricing
Disclosure Package, the Offering Memorandum and other related matters as the
Initial Purchasers may reasonably require, and the Company shall have furnished
to such counsel such documents and information as they reasonably request for
the purpose of enabling them to pass upon such matters.

 

(f)            At the time of execution of this Agreement, the Initial
Purchasers shall have received from Deloitte & Touche LLP a letter, in form and
substance satisfactory to the Initial Purchasers, addressed to the Initial
Purchasers and dated the date hereof (i) confirming that they are independent
public accountants within the meaning of the Securities Act and the rules of the
PCAOB and are in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X of the Commission
and (ii) stating, as of the date hereof (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the Pricing Disclosure Package, as of a date
not more than three days prior to the date hereof), the conclusions and findings
of such firm with respect to the financial information and (iii) covering such
other matters as are ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings.

 

(g)           With respect to the letter of Deloitte & Touche LLP referred to in
the preceding paragraph and delivered to the Initial Purchasers concurrently
with the execution of this Agreement (each, an “initial letter”), the Company
shall have furnished to the Initial Purchasers a letter (each, a “bring-down
letter”) of such accountants, addressed to the Initial Purchasers and dated the
Closing Date (i) confirming that they were independent public accountants within
the meaning of the Securities Act and the rules of the PCAOB during the periods
covered by the financial statements on which they reported and are in compliance
with the applicable requirements relating to the qualification of accountants
under Rule 2-01 of Regulation S-X of the Commission, (ii) stating, as of the
Closing Date (or, with respect to matters involving changes or developments
since the respective dates as of which specified financial information is given
in each of the Pricing Disclosure Package or the Offering Memorandum, as of a
date not more than three days prior to the date of the Closing Date), the
conclusions and findings of such firms with respect to the financial information
and other matters

 

25

--------------------------------------------------------------------------------


 

covered by the initial letter and (iii) confirming in all material respects the
conclusions and findings set forth in the initial letter.

 

(h)           (i) Neither the Company, any Guarantor nor any of their respective
subsidiaries shall have sustained, since the date of the latest audited
financial statements included in the Pricing Disclosure Package, any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree or (ii) since such date, there shall not
have been any change in the capital stock or long-term debt of the Company, any
Guarantor or any of their respective subsidiaries or any change, or any
development involving a prospective change, in or affecting the condition
(financial or otherwise), results of operations, stockholders’ equity,
properties, management, business or prospects of the Company, the Guarantors and
their respective subsidiaries, taken as a whole, the effect of which, in any
such case described in clause (i) or (ii), is, individually or in the aggregate,
in the judgment of the Representative, so material and adverse as to make it
impracticable or inadvisable to proceed with the offering, sale or the delivery
of the Notes being delivered on the Closing Date on the terms and in the manner
contemplated in the Pricing Disclosure Package and the Offering Memorandum.

 

(i)            At the time of execution of this Agreement, the Initial
Purchasers shall have received from NSAI an initial letter (the “initial expert
letter”), in form and substance satisfactory to the Initial Purchasers,
addressed to the Initial Purchasers and dated the date hereof, confirming that
they are independent with respect to the Company and stating the conclusions and
findings of such firm with respect to matters pertaining to the Company’s use of
NSAI’s report on proved reserves of the Company as of December 31, 2010, as is
customary to initial purchasers in connection with similar transactions.  On the
Closing Date, the Initial Purchasers shall have received from NSAI a bring-down
letter in form and substance satisfactory to the Initial Purchasers, addressed
to the Initial Purchasers and dated as of the Closing Date, which such letter
shall cover the period from the initial expert letter to the Closing Date,
confirming they are independent with respect to the Company and stating the
conclusions and findings of such firm with respect to matters pertaining to the
Company’s use of NSAI’s report on proved reserves of the Company as of
December 31, 2010, as is customary to initial purchasers in connection with
similar transactions.

 

(j)            The Company and each Guarantor shall have furnished or caused to
be furnished to the Initial Purchasers on the Closing Date certificates of
officers of the Company and each Guarantor satisfactory to the Initial
Purchasers as to such matters as the Representative may reasonably request,
including, without limitation, a statement that:

 

(i)            The representations, warranties and agreements of the Company and
the Guarantors in Section 2 are true and correct on and as of the Closing Date,
and the Company and the Guarantors have complied with all its agreements
contained herein and satisfied all the conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date; and

 

(ii)           They have carefully examined the Pricing Disclosure Package and
the Offering Memorandum, and, in their opinion, (A) the Pricing Disclosure
Package, as of the Applicable Time and as of the Closing Date, and the Offering
Memorandum, as of its

 

26

--------------------------------------------------------------------------------


 

date and as of the Closing Date, did not and do not contain any untrue statement
of a material fact and did not and do not omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (B) since the date of the Pricing
Disclosure Package and the Offering Memorandum, no event has occurred which
should have been set forth in a supplement or amendment to the Pricing
Disclosure Package of the Offering Memorandum.

 

(k)           Subsequent to the execution and delivery of this Agreement (i) no
downgrading shall have occurred in the rating accorded the Company’s debt
securities by any “nationally recognized statistical rating organization,” as
that term is defined by the Commission under the Exchange Act and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating of any of the Company’s
debt securities.

 

(l)            The Notes shall be eligible for clearance and settlement through
DTC.

 

(m)          The Company and the Guarantors shall have executed and delivered
the Registration Rights Agreement in form and substance reasonably satisfactory
to the Representative, and the Initial Purchasers shall have received an
original copy thereof, duly executed by the Company and the Guarantors.

 

(n)           The Company, the Guarantors and the Trustee shall have executed
and delivered the Indenture, and the Initial Purchasers shall have received an
original copy thereof, duly executed by the Company, the Guarantors and the
Trustee.

 

(o)           Subsequent to the execution and delivery of this Agreement, none
of the following shall occur:  (i) trading in securities generally on the New
York Stock Exchange or the American Stock Exchange or in the over-the-counter
market, or trading in any securities of the Company on any exchange or in the
over-the-counter market, has been suspended or materially limited or the
settlement of such trading generally has been materially disrupted or minimum
prices has been established on any such exchange or such market by the
Commission, by such exchange or by any other regulatory body or governmental
authority having jurisdiction, (ii) a banking moratorium has been declared by
federal or state authorities, (iii) the United States has engaged in
hostilities, there has been an escalation in hostilities involving the United
States or there has been a declaration by the United States of a national
emergency, or there has been any calamity or crisis or war involving the United
States or (iv) there has occurred such a material adverse change in general
economic, political or financial conditions, including, without limitation, as a
result of terrorist activities after the date hereof (or the effect of
international conditions on the financial markets in the United States shall be
such), as to make it, in the judgment of the Representative, impracticable or
inadvisable to proceed with the offering, sale or delivery of the Notes being
delivered on the Closing Date on the terms and in the manner contemplated in the
Pricing Disclosure Package and the Offering Memorandum or that, in the judgment
of the Representative, would materially and adversely affect the financial
markets or the markets for the Notes and other debt securities.

 

(p)           The Company shall have furnished to the Initial Purchasers a
certificate, dated the Closing Date, of the Chief Financial Officer of the
Company as to the Solvency of the

 

27

--------------------------------------------------------------------------------


 

Company following the consummation of the issuance and sale of the Notes in
accordance with the terms of this Agreement.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

8.             Indemnification and Contribution.

 

(a)           The Company and each Guarantor, hereby agree, jointly and
severally, to indemnify and hold harmless each Initial Purchaser, its
affiliates, directors, officers and employees and each person, if any, who
controls any Initial Purchaser within the meaning of Section 15 of the
Securities Act, from and against any loss, claim, damage or liability, joint or
several, or any action in respect thereof (including, but not limited to, any
loss, claim, damage, liability or action relating to purchases and sales of
Notes), to which that Initial Purchaser, affiliate, director, officer, employee
or controlling person may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained (A) in any Free Writing Offering Document, the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum
or in any amendment or supplement thereto, (B) in any Blue Sky application or
other document prepared or executed by the Company or any Guarantor (or based
upon any written information furnished by the Company or any Guarantor)
specifically for the purpose of qualifying any or all of the Notes under the
securities laws of any state or other jurisdiction (any such application,
document or information being hereinafter called a “Blue Sky Application”) or
(C) in any materials or information provided to investors by, or with the
approval of, the Company in connection with the marketing of the offering of the
Notes (“Marketing Materials”), including any roadshow or investor presentations
made to investors by the Company (whether in person or electronically) or any
materials prepared for the purpose of compliance with Canadian securities laws,
(ii) the omission or alleged omission to state in any Free Writing Offering
Document, the Preliminary Offering Memorandum, the Pricing Disclosure Package or
the Offering Memorandum, or in any amendment or supplement thereto, or in any
Blue Sky Application or in any Marketing Materials, any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, and shall reimburse each Initial Purchaser
and each such director, officer, employee or controlling person promptly upon
demand for any legal or other expenses reasonably incurred by that Initial
Purchaser, director, officer, employee or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the Company and the Guarantors shall not be liable in any such case to the
extent that any such loss, claim, damage, liability or action arises out of, or
is based upon, any untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Memorandum, the Pricing
Disclosure Package or Offering Memorandum, or in any such amendment or
supplement thereto, or in any Blue Sky Application or in any Marketing
Materials, in reliance upon and in conformity with written information
concerning such Initial Purchaser furnished to the Company through the
Representative by or on behalf of any Initial Purchaser specifically for
inclusion therein, which information consists solely of the information
specified in Section 8(e).  The foregoing indemnity agreement is in addition to
any liability that

 

28

--------------------------------------------------------------------------------


 

the Company or the Guarantors may otherwise have to any Initial Purchaser or to
any director, officer, employee or controlling person of that Initial Purchaser.

 

(b)           Each Initial Purchaser, severally and not jointly, hereby agrees
to indemnify and hold harmless the Company, each Guarantor, their respective
officers and employees, each of their respective directors, and each person, if
any, who controls the Company or any Guarantor within the meaning of Section 15
of the Securities Act, from and against any loss, claim, damage or liability,
joint or several, or any action in respect thereof, to which the Company, any
Guarantor or any such director, officer, employee or controlling person may
become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained (A) in
any Free Writing Offering Document, the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum or in any amendment or
supplement thereto, (B) in any Blue Sky Application, or (C) in any Marketing
Materials or (ii) the omission or alleged omission to state in any Free Writing
Offering Document, the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum, or in any amendment or supplement thereto,
or in any Blue Sky Application or in any Marketing Materials any material fact
necessary to make the statements therein not misleading, but in each case only
to the extent that the untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information concerning such Initial Purchaser furnished to the Company through
the Representative by or on behalf of that Initial Purchaser specifically for
inclusion therein, which information is limited to the information set forth in
Section 8(e). The foregoing indemnity agreement is in addition to any liability
that any Initial Purchaser may otherwise have to the Company, any Guarantor or
any such director, officer, employee or controlling person.

 

(c)           Promptly after receipt by an indemnified party under this
Section 8 of notice of any claim or the commencement of any action, the
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party in
writing of the claim or the commencement of that action; provided, however, that
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have under Section 8(a) or 8(b) except to the extent it
has been materially prejudiced by such failure and; provided, further, that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under Section 8(a) or
8(b).  If any such claim or action shall be brought against an indemnified
party, and it shall notify the indemnifying party thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it
wishes, jointly with any other similarly notified indemnifying party, to assume
the defense thereof with counsel reasonably satisfactory to the indemnified
party.  After notice from the indemnifying party to the indemnified party of its
election to assume the defense of such claim or action, the indemnifying party
shall not be liable to the indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that the Initial Purchasers shall have the right to employ counsel to
represent jointly the Initial Purchasers and their respective directors,
officers, employees and controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Initial Purchasers against the Company or any Guarantor under this Section 8, if
(i) the Company, the Guarantors and the Initial Purchasers

 

29

--------------------------------------------------------------------------------


 

shall have so mutually agreed; (ii) the Company and the Guarantors have failed
within a reasonable time to retain counsel reasonably satisfactory to the
Initial Purchasers; (iii) the Initial Purchasers and their respective
affiliates, directors, officers, employees and controlling persons shall have
reasonably concluded, based on the advice of counsel, that there may be legal
defenses available to them that are different from or in addition to those
available to the Company and the Guarantors; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Initial
Purchasers or their respective affiliates, directors, officers, employees or
controlling persons, on the one hand, and the Company and the Guarantors, on the
other hand, and representation of both sets of parties by the same counsel would
present a conflict due to actual or potential differing interests between them,
and in any such event the fees and expenses of such separate counsel shall be
paid by the Company and the Guarantors.  No indemnifying party shall (i) without
the prior written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include any
statement as to or admission of fault, culpability or failure to act by or on
behalf of any indemnified party, or (ii) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment of the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.

 

(d)           If the indemnification provided for in this Section 8 shall for
any reason be unavailable to or insufficient to hold harmless an indemnified
party under Section 8(a) or 8(b) in respect of any loss, claim, damage or
liability, or any action in respect thereof, referred to therein, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other, from the offering of the Notes or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other, with
respect to the statements or omissions that resulted in such loss, claim, damage
or liability, or action in respect thereof, as well as any other relevant
equitable considerations.  The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other, with
respect to such offering shall be deemed to be in the same proportion as the
total net proceeds from the offering of the Notes purchased under this Agreement
(before deducting expenses) received by the Company and the Guarantors, on the
one hand, and the total discounts and commissions received by the Initial
Purchasers with respect to the Notes purchased under this Agreement, on the
other hand, bear to the total gross proceeds from the offering of the Notes
under this Agreement.  The relative fault shall be determined by reference to
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company, the

 

30

--------------------------------------------------------------------------------


 

Guarantors, or the Initial Purchasers, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such statement or omission.  For purposes of the preceding two sentences, the
net proceeds deemed to be received by the Company shall be deemed to be also for
the benefit of the Guarantors, and information supplied by the Company shall
also be deemed to have been supplied by the Guarantors.  The Company, the
Guarantors, and the Initial Purchasers agree that it would not be just and
equitable if contributions pursuant to this Section 8(d) were to be determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation that does not take
into account the equitable considerations referred to herein.  The amount paid
or payable by an indemnified party as a result of the loss, claim, damage or
liability, or action in respect thereof, referred to above in this
Section 8(d) shall be deemed to include, for purposes of this Section 8(d), any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this Section 8(d), no Initial Purchaser shall
be required to contribute any amount in excess of the amount by which the net
proceeds from the sale to Eligible Purchasers of the Notes initially purchased
by it exceeds the amount of any damages that such Initial Purchaser has
otherwise paid or become liable to pay by reason of any untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The Initial Purchasers’ obligations to contribute
as provided in this Section 8(d) are several in proportion to their respective
purchase obligations and not joint.

 

(e)           The Initial Purchasers severally confirm and the Company and the
Guarantors acknowledge and agree that the marketing names of the Initial
Purchasers appearing on the front cover of the Offering Memorandum, and the
third paragraph, the fourth and fifth sentences of the eleventh paragraph and
the thirteenth paragraph of the section entitled “Plan of Distribution” in the
Pricing Disclosure Package and the Offering Memorandum are correct and
constitute the only information concerning such Initial Purchasers furnished in
writing to the Company or any Guarantor by or on behalf of the Initial
Purchasers specifically for inclusion in the Preliminary Offering Memorandum,
the Pricing Disclosure Package and the Offering Memorandum or in any amendment
or supplement thereto or in any Blue Sky Application or in any marketing
materials.

 

9.             Defaulting Initial Purchasers.  If, on the Closing Date, any
Initial Purchaser defaults in the performance of its obligations under this
Agreement, the remaining non-defaulting Initial Purchasers shall be obligated to
purchase the Notes that the defaulting Initial Purchaser agreed but failed to
purchase on the Closing Date in the respective proportions that the number of
Notes set opposite the name of each remaining non-defaulting Initial Purchaser
in Schedule I hereto bears to the total number of Notes set opposite the names
of all the remaining non-defaulting Initial Purchasers in Schedule I hereto;
provided, however, that the remaining non-defaulting Initial Purchasers shall
not be obligated to purchase any of the Notes on the Closing Date if the
aggregate principal amount of Notes that the defaulting Initial Purchaser or
Initial Purchasers agreed but failed to purchase on such date exceeds 9.09% of
the aggregate principal amount of Notes to be purchased on the Closing Date, and
any remaining non-defaulting Initial Purchasers shall not be obligated to
purchase more than 110% of the aggregate principal amount of Notes that it
agreed to purchase on the Closing Date pursuant to the terms of

 

31

--------------------------------------------------------------------------------


 

Section 3.  If the foregoing maximums are exceeded, the remaining non-defaulting
Initial Purchasers, or those other Initial Purchasers satisfactory to the
Initial Purchasers who so agree, shall have the right, but shall not be
obligated, to purchase, in such proportion as may be agreed upon among them, all
the Notes to be purchased on the Closing Date.  If the remaining Initial
Purchasers or other Initial Purchasers satisfactory to the Initial Purchasers do
not elect to purchase the Notes that the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase on the Closing Date, this Agreement
shall terminate without liability on the part of any non-defaulting Initial
Purchaser or the Company or the Guarantors, except that the Company and the
Guarantors will continue to be liable for the payment of expenses to the extent
set forth in Sections 6, 8 and 11.  As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
requires otherwise, any party not listed in Schedule I hereto that, pursuant to
this Section 9, purchases Notes that a defaulting Initial Purchaser agreed but
failed to purchase.

 

Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any Guarantor for damages caused by its
default.  If other Initial Purchasers are obligated or agree to purchase the
Notes of a defaulting or withdrawing Initial Purchaser, either the remaining
Initial Purchasers or the Company may postpone the Closing Date for up to seven
full business days in order to effect any changes that in the opinion of counsel
for the Company or counsel for the Initial Purchasers may be necessary in the
Pricing Disclosure Package, the Offering Memorandum or in any other document or
arrangement.

 

10.           Termination.  The obligations of the Initial Purchasers hereunder
may be terminated by the Initial Purchasers by notice given to and received by
the Company prior to delivery of and payment for the Notes if, prior to that
time, any of the events described in Sections 7(i) or (o) shall have occurred or
if the Initial Purchasers shall decline to purchase the Notes for any reason
permitted under this Agreement.

 

11.           Reimbursement of Initial Purchasers’ Expenses.  If (a) the Company
fails to tender the Notes for delivery to the Initial Purchasers for any reason
or (b) the Initial Purchasers shall decline to purchase the Notes for any reason
permitted under this Agreement, the Company and the Guarantors shall jointly and
severally reimburse the Initial Purchasers for all reasonable out-of-pocket
expenses (including fees and disbursements of counsel) incurred by the Initial
Purchasers in connection with this Agreement and the proposed purchase of the
Notes, and upon demand the Company and the Guarantors shall pay the full amount
thereof to the Initial Purchasers.  If this Agreement is terminated pursuant to
Section 10 by reason of the default of one or more Initial Purchasers, the
Company and the Guarantors shall not be obligated to reimburse any defaulting
Initial Purchaser on account of those expenses.

 

12.           Notices, Etc.  All statements, requests, notices and agreements
hereunder shall be in writing, and:

 

(a)           if to any Initial Purchaser, shall be delivered or sent by hand
delivery, mail, telex, overnight courier or facsimile transmission to the
Representative c/o Wells Fargo Securities, LLC, 301 South College Street,
Charlotte, North Carolina 28288;

 

32

--------------------------------------------------------------------------------


 

(b)                                 if to the Company or any Guarantor, shall be
delivered or sent by mail, telex, overnight courier or facsimile transmission to
the address of the Company set forth in the Pricing Disclosure Package,
Attention: David S. Elkouri, Executive Vice-President and General Counsel (Fax:
832-204-2872);

 

provided, however, that any notice to an Initial Purchaser pursuant to
Section 8(c) shall be delivered or sent by hand delivery, mail, telex or
facsimile transmission to such Initial Purchaser at its address set forth in its
acceptance telex to Wells Fargo Securities, LLC, which address will be supplied
to any other party hereto by Wells Fargo Securities, LLC upon request.  Any such
statements, requests, notices or agreements shall take effect at the time of
receipt thereof.  The Company shall be entitled to act and rely upon any
request, consent, notice or agreement given or made on behalf of the Initial
Purchasers by Wells Fargo Securities, LLC.

 

(c)                                  Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the Initial
Purchasers, the Company, the Guarantors and their respective successors.  This
Agreement and the terms and provisions hereof are for the sole benefit of only
those persons, except that the representations, warranties, indemnities and
agreements of the Company and the Guarantors contained in this Agreement shall
also be deemed to be for the benefit of the affiliates, directors, officers and
employees of the Initial Purchasers and each person or persons, if any,
controlling any Initial Purchaser within the meaning of Section 15 of the
Securities Act.  Nothing in this Agreement is intended or shall be construed to
give any person, other than the persons referred to in this Section 13, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision contained herein.

 

(d)                                 Survival.  The respective indemnities,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf on
them, respectively, pursuant to this Agreement, shall survive the delivery of
and payment for the Notes and shall remain in full force and effect, regardless
of any investigation made by or on behalf of any of them or any person
controlling any of them.  If this Agreement is terminated pursuant to Section 10
or if for any reason the purchase of the Notes by the Initial Purchasers is not
consummated, the indemnities set forth in Section 8 hereof shall at all times be
effective and shall survive such termination.

 

(e)                                  Definition of the Terms “Business Day,”
“Affiliate” and “Subsidiary.”  For purposes of this Agreement, (a) “business
day” means any day on which the New York Stock Exchange, Inc. is open for
trading and (b) “affiliate” and “subsidiary” have the meanings set forth in
Rule 405 under the Securities Act.

 

(f)                                    Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of New York.

 

(g)                                 No Fiduciary Duty.  The Company and the
Guarantors acknowledge and agree that in connection with this offering, or any
other services the Initial Purchasers may be deemed to be providing hereunder,
notwithstanding any preexisting relationship, advisory or otherwise, between the
parties or any oral representations or assurances previously or subsequently
made by the Initial Purchasers: (i) no fiduciary or agency relationship between
the

 

33

--------------------------------------------------------------------------------


 

Company, any Guarantor and any other person, on the one hand, and the Initial
Purchasers, on the other, exists; (ii) the Initial Purchasers are not acting as
advisors, expert or otherwise, to the Company or the Guarantors, including,
without limitation, with respect to the determination of the purchase price of
the Notes, and such relationship between the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other, is entirely and solely
commercial, based on arms-length negotiations; (iii) any duties and obligations
that the Initial Purchasers may have to the Company and the Guarantors shall be
limited to those duties and obligations specifically stated herein; and (iv) the
Initial Purchasers and their respective affiliates may have interests that
differ from those of the Company and the Guarantors.  The Company and the
Guarantors hereby waive any claims that the Company and the Guarantors may have
against the Initial Purchasers with respect to any breach of fiduciary duty in
connection with the Notes.

 

(h)                                 Counterparts.  This Agreement may be
executed in one or more counterparts and, if executed in more than one
counterpart, the executed counterparts shall each be deemed to be an original
but all such counterparts shall together constitute one and the same instrument.

 

(i)                                     Headings.  The headings herein are
inserted for convenience of reference only and are not intended to be part of,
or to affect the meaning or interpretation of, this Agreement.

 

[Signature pages follow.]

 

34

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the agreement among the Company, the
Guarantors, and the Initial Purchasers, please indicate your acceptance in the
space provided for that purpose below.

 

 

 

Very truly yours,

 

 

 

 

 

PETROHAWK ENERGY CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ David S. Elkouri

 

 

 

David S. Elkouri

 

 

 

Executive Vice President — General Counsel

 

 

 

and Secretary

 

 

 

 

 

 

 

 

 

 

GUARANTORS

 

 

 

 

 

 

PETROHAWK OPERATING COMPANY

 

 

P-H ENERGY, LLC

 

 

HAWK FIELD SERVICES, L.L.C.

 

 

WINWELL RESOURCES, L.L.C.

 

 

WSF, INC.

 

 

KCS RESOURCES, LLC

 

 

KCS ENERGY SERVICES, INC.

 

 

MEDALLION CALIFORNIA PROPERTIES

 

 

 

COMPANY

 

 

ONE TEC, LLC

 

 

ONE TEC OPERATING, LLC

 

 

PETROHAWK HOLDINGS LLC

 

 

HK TRANSPORTATION LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ David S. Elkouri

 

 

 

David S. Elkouri

 

 

 

Executive Vice President — General Counsel

 

Signature Page to Purchase Agreement

 

1

--------------------------------------------------------------------------------


 

 

 

H-K ENERGY MARKETING, LLC

 

 

BIG HAWK SERVICES, LLC

 

 

FRACHAWK SERVICES, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ David S. Elkouri

 

 

 

David S. Elkouri

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

 

PETROHAWK PROPERTIES, LP

 

 

 

 

 

 

By:

P-H Energy, LLC

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ David S. Elkouri

 

 

 

David S. Elkouri

 

 

 

Executive Vice President — General Counsel

 

 

 

and Secretary

 

Signature Page to Purchase Agreement

 

2

--------------------------------------------------------------------------------


 

Agreed to and accepted as of the date first written above.

 

 

 

 

 

WELLS FARGO SECURITIES, LLC

 

 

For itself and as Representative of the several

 

 

Initial Purchasers named on Schedule I hereto.

 

 

 

 

 

By:

/s/ Kevin J. Scotto

 

 

 

Authorized Signatory

 

 

 

Signature Page to Purchase Agreement

 

3

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Initial Purchaser

 

Principal Amount
of Notes

 

Wells Fargo Securities, LLC

 

$

108,000,000

 

Barclays Capital Inc.

 

42,000,000

 

BMO Capital Markets Corp.

 

42,000,000

 

BNP Paribas Securities Corp.

 

42,000,000

 

Goldman, Sachs & Co

 

54,000,000

 

J.P. Morgan Securities LLC

 

42,000,000

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

42,000,000

 

RBC Capital Markets, LLC

 

42,000,000

 

Capital One Southcoast, Inc.

 

18,000,000

 

Credit Agricole Securities (USA) Inc.

 

18,000,000

 

Credit Suisse Securities (USA) LLC

 

24,000,000

 

Deutsche Bank Securities Inc.

 

24,000,000

 

Morgan Stanley & Co. Incorporated

 

18,000,000

 

UBS Securities LLC

 

18,000,000

 

Citigroup Global Markets Inc.

 

12,000,000

 

ING Financial Markets LLC

 

12,000,000

 

KeyBanc Capital Markets Inc.

 

6,000,000

 

Mizuho Securities USA Inc.

 

6,000,000

 

Natixis Securities North America Inc.

 

12,000,000

 

Scotia Capital (USA) Inc.

 

6,000,000

 

SMBC Nikko Capital Markets Limited

 

6,000,000

 

SunTrust Robinson Humphrey, Inc.

 

6,000,000

 

Total

 

$

600,000,000

 

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

GUARANTORS

 

Petrohawk Operating Company

P-H Energy, LLC

Hawk Field Services, LLC

Petrohawk Properties, LP

Winwell Resources, L.L.C.

WSF, Inc.

KCS Resources, LLC

KCS Energy Services, Inc.

Medallion California Properties Company

One Tec, LLC

One Tec Operating, LLC

Petrohawk Holdings LLC

HK Energy Marketing, LLC

HK Transportation, LLC

Big Hawk Services, LLC

FracHawk Services, LLC

 

II-1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

PETROHAWK ENERGY CORPORATION

 

$600,000,000 6.25% SENIOR NOTES DUE 2019

 

Pricing Term Sheet

 

Pricing Supplement dated May 17, 2011 to the Preliminary Offering Memorandum
dated May 17, 2011 of Petrohawk Energy Corporation. This Pricing Supplement is
qualified in its entirety by reference to the Preliminary Offering Memorandum.
The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent it is inconsistent with the information in the Preliminary
Offering Memorandum.  Capitalized terms used in this Pricing Supplement but not
defined have the meanings given them in the Preliminary Offering Memorandum.

 

Issuer

 

Petrohawk Energy Corporation

 

 

 

Guarantors

 

The notes will be initially guaranteed on a senior unsecured basis by the
Issuer’s existing, material wholly-owned subsidiaries

 

 

 

Title of Securities

 

6.250% Senior Notes due 2019

 

 

 

Aggregate Principal Amount

 

$600,000,000

 

 

 

Gross Proceeds

 

$600,000,000

 

 

 

Net Proceeds (after expenses)

 

$589,250,000

 

 

 

Distribution

 

144A/RegS w/ Registration Rights

 

 

 

Maturity Date

 

June 1, 2019

 

 

 

Issue Price

 

100.000%

 

 

 

Coupon

 

6.250%

 

 

 

Yield to Maturity

 

6.250%

 

 

 

Spread to Benchmark Treasury

 

+356 basis points

 

 

 

Benchmark Treasury

 

UST 3.125% due May 15, 2019

 

 

 

Interest Payment Dates

 

Each June 1 and December 1 of each year, beginning on December 1, 2011.

 

III-1

--------------------------------------------------------------------------------


 

Record Dates

 

May 15 and November 15 of each year

 

 

 

Trade Date

 

May 17, 2011

 

 

 

Settlement Date

 

May 20, 2011 (T+3)

 

 

 

Make-Whole Redemption

 

Make-whole redemption at Treasury Rate +50 bps prior to June 1, 2015

 

 

 

Optional Redemption

 

On or after June 1, 2015, at the following redemption prices (expressed as a
percentage of principal amount), plus accrued and unpaid interest, if any, on
the Notes redeemed during the twelve-month period indicated beginning on June 1
of the years indicated below:

 

 

 

Year

 

Price

 

 

 

 

 

 

 

 

 

2015

 

103.125

%

 

 

 

 

 

 

 

 

2016

 

101.563

%

 

 

 

 

 

 

 

 

2017 and thereafter

 

100.000

%

 

Equity Clawback

 

Up to 35% at 106.250% on or prior to June 1, 2014

 

 

 

Change of Control

 

Put @ 101% of principal plus accrued interest

 

 

 

Joint Book-Running Managers

 

Wells Fargo Securities, LLC

Barclays Capital Inc.

BMO Capital Markets Corp.

BNP Paribas Securities Corp.

Goldman, Sachs & Co.

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith Incorporated

RBC Capital Markets, LLC

Senior Co-Managers

 

Capital One Southcoast, Inc.

Credit Agricole Securities (USA) Inc.

Credit Suisse Securities (USA) LLC

Deutsche Bank Securities Inc.

Morgan Stanley & Co. Incorporated

UBS Securities LLC

Co- Managers

 

Citigroup Global Markets Inc.

ING Financial Markets LLC

KeyBanc Capital Markets Inc.

Mizuho Securities USA Inc.

 

III-2

--------------------------------------------------------------------------------


 

 

 

Natixis Securities North America Inc.

Scotia Capital (USA) Inc.

SMBC Nikko Capital Markets Limited

SunTrust Robinson Humphrey, Inc.

CUSIP / ISIN Numbers

 

Rule 144A: 716495 AM8 / US716495AM80

 

 

 

 

 

Regulation S: U71618 AF6 / USU71618AF68

 

 

 

Denominations

 

Minimum denominations of $2,000 and integral multiples of $1,000 in excess
thereof

 

--------------------------------------------------------------------------------

 

This material is strictly confidential and has been prepared by the Issuer
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description.

 

The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with Regulation
S under the Securities Act, and this communication is only being distributed to
such persons.

 

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or solicitation in such jurisdiction.

 

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded.  Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

III-3

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

(a)                                  Free Writing Offering Documents and other
documents that comprise the Pricing Disclosure Package:

 

Term sheet containing the terms of the securities, substantially in the form of
Schedule III.

 

(b)                                 Free Writing Offering Documents not included
in the Pricing Disclosure Package

 

None.

 

IV-1

--------------------------------------------------------------------------------


 

SCHEDULE V

 

OTHER ENTITIES

 

KinderHawk Field Services LLC

EagleHawk Services, LLC

FracHawk Services, LLC

 

V-1

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

 

 

Subsidiary

 

Jurisdiction of Organization

1.

 

Petrohawk Operating Company

 

Texas

2.

 

P-H Energy, LLC

 

Texas

3.

 

Petrohawk Holdings, LLC

 

Delaware

4.

 

Petrohawk Properties, LP

 

Texas

5.

 

Winwell Resources, LLC

 

Louisiana

6.

 

WSF, Inc.

 

Louisiana

7.

 

KCS Resources, LLC

 

Delaware

8.

 

KCS Energy Services, Inc.

 

Delaware

9.

 

One TEC, LLC

 

Texas

10.

 

One TEC Operating, LLC

 

Texas

11.

 

HK Energy Marketing, LLC

 

Delaware

12.

 

Hawk Field Services, LLC

 

Oklahoma

13.

 

Medallion California Properties Company

 

Texas

14.

 

HK Transportation, LLC

 

Oklahoma

15.

 

Big Hawk Services, LLC

 

Delaware

 

VI-1

--------------------------------------------------------------------------------